                                                                            DIP
                                                                            &NUCErVED
                                                                          in Clerk's Qiae
                    IN THE UNITED STATES DISTRICT COURT      MAY 1 8 2 020
                   FOR THE MIDDLE DISTRICT OF TENNESSEE U.S. District Court
                                                                       Middle District of TN
UNITED STATES OF AMERICA
       Plaintiff(s),                        : Case No.: 15-CR-00037-01
  V.



ERIC MCEWEN
   Defendant.




 MOTION TO REDUCE SENTENCE PURSUANT TO 18 U.S.C. 63582(c)(1)(A)(i)
   NOW COMES, Eric McEwen, (Hereinafter, "Petitioner") respectfully moves
this Honorable Court for an order reducing his sentence based on the
"extraordinary and compelling reasons" discussed below, pursuant to the recently
amended 18 U.S.C. § 3582(c)(1)(A)(i). Petitioner also respectfully requests
telephonic oral argument on this motion (only if this Honorable Court deems it
necessary).


                               INTRODUCTION
   Petitioner came before this Honorable Court for sentencing on January 26,
2017. He plead guilty to Count One of a two-count indictment. Petitioner was
sentenced by this Honorable Court to 72 months imprisonment. He was 40 years
old at the time.




                                        1


Case 3:15-cr-00037 Document 1253 Filed 05/18/20 Page 1 of 15 PageID #: 5499
     In the past 3 years, Petitioner has worked diligently in custody, watching from
afar as his committed wife, raised their children. His addiction to drugs, one of
the driving forces of his drug dealing, is long past. He is now 43 years old. He has
an acute bronchial disorder, he has an acute respiratory illness, he has Type II
Diabetes, he is asthmatic, he has high blood pressure, he has High Cholesterol, he
is on a Bureau of Prisons C-Pap machine and he is a middle age African-American
male. Petitioner's circumstances are extraordinary and compelling; those
circumstances are exacerbated by the spreading COVID-19. With the passage of
the First Step Act, this Court has both the jurisdiction and the discretion to release
him early. For the reasons set forth below, it should do so.


                      FACTUAL AND PROCEDURAL BACKGROUND
     On January 26, 2017, Petitioner was sentenced to 72 months imprisonment
by this Honorable Court for Conspiracy to Distribution and Possession with Intent
to Distribute Oxycodone, Hydromorphone and Oxymorphone.l In addition to the
aforementioned counts were penalties and Forfeiture Allegations of the offenses
pursuant to Titles 21 U.S.C. § 853(a) and 28 U.S.C. § 2461(c).




        1 Petitioner was found guilty by jury verdict to the following count: of Conspiracy to Possession and Distribute of
Osycodone.. Hydromorphone and Oxymorphone in violation of Title 21 U.S.C. § 841 (a)(1) and (b)(1)(13)(i). Additionally,
Petitioner was subjected to forfeiture penalties pursuant to Title 21 U.S.C. § 853(a)(1) and (a)(2).




Case 3:15-cr-00037 Document 1253 Filed 05/18/20 Page 2 of 15 PageID #: 5500
    Petitioner has served a great portion of that sentence as of the filing of this
 motion. Petitioner does qualify and should be granted relief as a result of the new
 amendments to 18 U.S.C. § 3582(c)(1)(A)(i) via the First Step Act.


    On February 25, 2020, Petitioner submitted a written request to the Warden of
 FCI Allenwood asking that he move this Court for a reduction of his sentence
 under 18 U.S.C. § 3582(c)(1)(A)(i). As of the date of this filing, the warden has
 not filed a motion with this Court on Petitioner's behalf nor has he responded to
 Petitioner's request. However, as a result of the recent amendments to Section
 3582(c)(1)(A)(i), the Court may reduce Petitioner's sentence itself for the reasons
 set forth below. See P.L. 115-391, 132 Stat. 5194 § 603 (Dec. 21, 2018).


                                    DISCUSSION
    This Honorable Court is empowered to modestly reduce Petitioner's sentence
 based on the compelling circumstances detailed here. First, this Honorable Court
 has jurisdiction to do so because more than 30 days have passed since Petitioner
submitted his request to the warden and no motion has been filed with this
Honorable Court. Second, Congress, via the First Step Act, vested the Court with
the authority to determine which extraordinary and compelling circumstances
warrant a sentence reduction. Third, Petitioner's circumstances present legitimate
and sound grounds for a modest sentence reduction particularly in light of the
COVID-19 pandemic.




                                           3


Case 3:15-cr-00037 Document 1253 Filed 05/18/20 Page 3 of 15 PageID #: 5501
     1. The Court has Jurisdiction to Grant Release Pursuant to 18 U.S.C. § 3582.

     Recent changes to the statutory language of 18 U.S.C. § 3582 provide new
 jurisdiction to federal courts to grant release for extraordinary and compelling
 reasons. The Comprehensive Crime Control Act of 1984 first included the so-
 called "compassionate release statute" which allowed for a district court to modify
 a final term of imprisonment after finding the existence of "extraordinary and
 compelling reasons" only upon motion by the Director of the Bureau of Prisons
 ("BOP"). 18 U.S.C. § 3582(c)(1)(A)(i); see also P.L. 98-473, 98 Stat 1837 (Oct.
 12) 1984). Without such motion, district courts were unable to reduce a prisoner's
 sentence, even if it concluded that extraordinary and compelling reasons existed to
 do so. The BOP served as a gatekeeper to a prisoner's road to potential relief and
 limited the sentencing court's jurisdiction. However, in 2018, Congress enacted
 the First Step Act and amended 18 U.S.C. § 3582, thereby empowering sentencing
 courts to review such motions with or without a motion from the Director of the
 BOP. See P.L. 115-391, 132 Stat. 5194 § 603. Under the amended statute, a
 sentencing court can now reduce a sentence for "extraordinary and compelling
 reasons" either if the Director of the BOP files a motion requesting such relief or
 "upon motion of the defendant" if the defendant has fully exhausted all
 administrative remedies to appeal the BOP's failure to bring a motion or 30 days
 have lapsed "from the receipt of such request by the warden of the defendant's
 facility," whichever occurs earlier. 18 U.S.C. § 3582(c)(1)(A); see also United
 States v. Mau Mau, No. 08-cr-00758, 2020 U.S. Dist. LEXIS 28392, at *3 n.4 (D.
 Utah Feb. 18, 2020) ("Such a motion may be brought only after the prisoner has
 exhausted certain avenues of administrative relief."); United States v. Cantu, No.
 05-cr-00458, 2019 WL 2498923, at *3 (S.D. Tex. June 17, 2019) ("Under the




Case 3:15-cr-00037 Document 1253 Filed 05/18/20 Page 4 of 15 PageID #: 5502
newly amended § 3582(c)(1)(A) [the defendant] has standing to bring this motion
because more than 30 days elapsed between his reduction-in-sentence request to
the warden and a response."); United States v. Cantu-Rivera, No. CR H-89-204,
2019 WL 2578272, at * 1 (S.D. Tex. June 24, 2019) (defendant's "petition ...
meets the requirement of a lapse of 30 days from the receipt by the warden of the
defendant's facility ... The Court therefore has the authority to address the motion
of the defendant.").
   Petitioner sent a request for such a motion to the warden of Allenwood Low
Security Correctional Institution on February 25, 2020. At the time of the instant
filing, Petitioner has not received any reply. Accordingly, Petitioner has exhausted
the newly amended avenues for administrative relief. He is entitled to bring this
motion directly to his sentencing court pursuant to 18 U.S.C. § 3582(c)(1)(A), and
this Court is vested with the jurisdiction to rule on the requested relief.


2. Petitioner's Request for Relief Is Consistent with both the Text of the
Newly Amended Statute and the United States Sentencing Commission's
Policy Statements.




a. Congress Intended Sentencing Courts Exercise Their Discretion to
Determine When "Extraordinary and Compelling Reasons" Existed.
   In 2018, a bi-partisan Congress passed the First Step Act which amended the
language under which a sentencing court could reduce a sentence for an
"extraordinary and compelling reason" under Section 3582. However, it explicitly
did not limit the "extraordinary and compelling reasons" to a set of enumerated
circumstances, instead providing federal sentencing courts extensive discretion to




Case 3:15-cr-00037 Document 1253 Filed 05/18/20 Page 5 of 15 PageID #: 5503
 make a determination based on the individual circumstances before it.
       The initial impetus for the inclusion of the compassionate relief statute in the
 1984 Comprehensive Crime Control Act was the abolishment of federal parole.
 See S. Rep. No. 98225, at 52, 53 n.74 (1983). Because early release from prison
 was no longer available via parole, Congress permitted courts to reduce sentences
 under Section 3582(c):




 The Committee believes that there may be unusual cases in which an eventual
 reduction in the length of a term of imprisonment is justified by changed
 circumstances. These would include cases of severe illness, cases in which other
 extraordinary and compelling circumstances justify a reduction of an unusually
 long sentence, and some cases in which the sentencing guidelines for the offense of
 which the defend[ant] was convicted have been later amended to provide a shorter
 term of imprisonment.




 Id. at 55-56 (emphasis added). Essentially, Congress viewed Section 3582(c) as
 enabling courts to reduce sentences which had previously been managed via the
parole system. Of note, Congress imposed no limitations on courts' authority to
make such reductions and did not define what constitutes "extraordinary and
compelling reasons." Instead, Congress intended that if these circumstances were
present, they would "justify a reduction of an unusually long sentence." S. Rep.
No. 98-225, at 55-56. However, until the passage of the First Step Act, the BOP,
part of the Department of Justice, hardly ever permitted a court to exercise this
discretion.2




Case 3:15-cr-00037 Document 1253 Filed 05/18/20 Page 6 of 15 PageID #: 5504
 In 2018, Congress allowed the sentencing court to directly review an inmate's
 request once they had applied to the BOP for consideration as Petitioner has done.


b. The U.S. Sentencing Commission Declined to Enact Limitations as to What
Constitutes "Extraordinary and Compelling Reasons" for Compassionate
Release.
      Congress delegated to the U.S. Sentencing Commission (the "Commission") the
 responsibility for defining the term "extraordinary and compelling reasons." See
28 U.S.C. § 994(t) ("The Commission ... shall describe what should be considered
 extraordinary and compelling reasons for sentence reduction, including the criteria
to be applied and a list of specific examples."); see also 28 U.S.C. § 992(a)(2) (the
 Commission shall promulgate general policy statements regarding "the sentence
modification provisions set forth in section[] ...




'See, e.g., The Answer is No: Too Little Compassionate Release in US Federal Prisons, Human Rights Watch, at 2 (Nov. 2012),
https://www.hrw.org/sites/default/files/reports/us l f 12ForUploadSm.pdf (noting that between 1992 and 2012, the average annual number of
prisoners who received compassionate release following a motion by the BOP was less than twenty four).




Case 3:15-cr-00037 Document 1253 Filed 05/18/20 Page 7 of 15 PageID #: 5505
 3582(c) of title 18"). The Commission then envisaged the following factual
 considerations: (i) the medical condition of the defendant; (ii) the age of the
 defendant; (iii) the family circumstances of the defendant; and (iv) "other reasons"
 as determined by the BOP. U. S. S. G. § 1B 1. 13, Application Note 1(A). In fact, the
 commentary explicitly states that the compelling reason(s) could have been
 foreseen or even present at the time of sentencing. U.S. S.G. § 1B1.13, Application
 Note 2. Even if the reason "reasonably could have been known or anticipated by
 the sentencing court [, that fact] does not preclude consideration for a reduction."
 Id.
       As the Commission's language indicates, extraordinary and compelling
 reasons for a sentence reduction may exist when a defendant is not elderly, ill or
 having family difficulties. While the statement does authorize the Director of the
 BOP to determine when such "other reasons" might warrant reduction in a
 particular case, the Commission has not amended these statements since the
 passage of the First Step Act. Such language is now irreconcilable with the revised
 statute which allows a defendant to bring a Section 3 5 82 motion without any
 response from the BOP. As such, that portion of the statement is not binding upon
 a sentencing court as the Guidelines are advisory only, see United States v.
 Booker, 543 U.S. 220 (2005), and such instruction is inconsistent with the text and
 legislative intent of the First Step Act. "[B]ecause the current version of the
 Guideline policy statement conflicts with the First Step Act, the newly enacted
statutory provisions must be given effect." Cantu-Rivera, 2019 WL 2578272, at *2
n.1; see also Cantu, 2019 WL 2498923, at *4 ("Given the changes to the statute,
the policy-statement provision that was previously applicable to 18 U.S.C. §
3582(c)(1)(A) no longer fits with the statute and thus does not comply with the




Case 3:15-cr-00037 Document 1253 Filed 05/18/20 Page 8 of 15 PageID #: 5506
 congressional mandate that the policy statement must provide guidance on the
 appropriate use of the sentence-modification provisions under § 3852." (emphasis
 in original)). As such, "[u]nder the First Step Act, it is for the court, not the
 Director of the Bureau of Prisons to determine whether there is an `extraordinary
 and compelling reason' to reduce a sentence." Mau mau, 2020 U.S. Dist. LEXIS
 28392, at *4. Accord United States v. Cantu-Rivera, No. H-89-204, 2019 WL
 2578272, at *2 n.l (S.D. Tex. June 24, 2019); United States v. Beck, No. 13-CR-
 186-6, 2019 WL 2716505, at *5-6 (M.D.N.C. June 28, 2019); United States v.
 Fox, No. 14-cr-03-DBH, 2019 WL 3046086, at *3 (D. Me. July 11, 2019); United
 States v. Rivernider, No. 10-cr-222, 2019 WL 3816671, at *2 (D. Conn. Aug. 14,
 2019); United States v. Bucci, No. 04-10194, 2019 WL 5075964, at *I (D. Mass.
 Sept. 16, 2019); United States v. Brown, No. 05-CR-00227-1, 2019 WL 4942051,
 at *4 (S.D. Iowa Oct. 8, 2019); United States v. Urkevich, No. 03-CR-37, 2019
 WL 60373 91 , at *3 (D. Neb. Nov. 14, 2019); United States v. Dusenbery, No. 91-
 er-291, 2019 WL 6111418, at *3 n.3 (N.D. Ohio Nov. 18, 2019); United States v.
 Valdez, No. 98-cr-0133-01, 2019 WL 7373023, at *2-3 (D. Alaska Dec. 31, 2019);
 United States v. Schmitt, No. CR12-4076, 2020 WL 96904, at *3 (N.D. Iowa Jan.
 8, 2020).




                                            9

Case 3:15-cr-00037 Document 1253 Filed 05/18/20 Page 9 of 15 PageID #: 5507
 3. Extraordinary and Compelling Circumstances Warrant a Reduction
 Petitioner's Sentence.
        a. Significant Changes in Department of Justice Policy.
             i. Change in DOJpolicy regarding Career Criminal Act Designation
          Petitioner's sentence was the result of one issue related to Petitioner's prior
 state convictions: as a result of his prior non-violent criminal record comprised
 entirely of small-time theft and drug dealing convictions.3




 3           Per Petitioner's PSR, tie had prior criminal convictions for selling drugs, all of which occurred in an open-air environment, such as a
 street comer or a street block. CRIMINAL COMPLAINT ¶ 3 All occurred when he was between the ages of 18 and 25. Id. Further, according to
 the PSR, he never possessed more than 26 grams of any controlled substance. Id. There are no facts in either the PSR or the government's
 sentencing memorandum which indicate Petitioner's underlying offense involved drug distribution beyond low-level drug dealing. Also
 Petitioner has never been charged with any violent offenses. Id.




                                                                        10


Case 3:15-cr-00037 Document 1253 Filed 05/18/20 Page 10 of 15 PageID #: 5508
        There has been intervening changes in the law since Petitioner was sentenced
 which could change his designation, i.e., FSA (2018).
 However, those changes are not being addressed by Petitioner at this time.
             b. Petitioner's Personal Circumstances are Compelling and Extraordinary.
     While in custody at FCI Allenwood, Petitioner received his certification as a Drug
     Counselor and Petitioner has completed several additional programs. He also
 worked steadily in the field of custodial services. He also worked in the Patent Net
     program where he reviewed scripts to identify misspellings and the like.' In
 addition, Petitioner has re-found religion while in custody and regularly attends
 services as well as classes so as to increase his knowledge about his practice.
 Petitioner has missed most of his children's lives. His daughter was supposed to
 be graduating from high school this spring. He would like the opportunity to be
 there for his daughter and be part of this small milestone in her life after he has
 missed so many others.
          c. The Presence of and Lack of Preparation for the Viral Pandemic COVID19
          in Correctional Facilities Is an Extraordinary and Compelling Reason to
          Release Petitioner.


         Finally, Petitioner is at significant risk because of the COVID-19 pandemic
 because he is a type H diabetic with high blood pressure.' Across the country,
 prosecutors, defense attorneys and even Congress are calling for the immediate
 release of non-violent criminals, particularly with preexisting conditions, to
 mitigate the viral pandemic spreading throughout the




 5            Petitioner has not received any infractions over his time in custody at the Allenwood Low Security Correctional Institution.

 6           Petitioner does not presently have his medical records for review by the Court but, upon information and belief, daily receives
 Metformin Hci (1000mg), Cloistral Atorvastatin (10mg) and Lisinopril (20mg) from the prison medical staff.


                                                                       11


Case 3:15-cr-00037 Document 1253 Filed 05/18/20 Page 11 of 15 PageID #: 5509
 nation's correctional facilities. See, e.g., Letter from Kamala D. Harris to BOP
 Director Michael Carvajal dated Mar. 19, 2020 (noting that "[e]merging research
 has demonstrated how dangerous coronavirus is for the elderly and those with
 underlying conditions and compromised immune systems."); The Washington
 Post: Prosecutors, defense attorneys press to release inmates, drop charges and thin
 jail population in response to the coronavirus (Mar. 19, 2020), available at
 https://www.washingtonpost. com/lo cal/legal-issues/prosecutors-press-to-release-
 inmates-dropcharges-and-thin-prison-population-in-response-to-the-
 coronavirus/2020/03/19/13005ee6-694811ea-b313-df458622c2cc_story.html; Fox
 News: U.S. Starts to release inmates due to coronavirus outbreak (Mar. 20, 2020),
 available at https://www.foxnews.com/health/us-starts release-inmates-
 coronavirus.7
        Courts have joined the clamor of voices as well. On March 18, 2020, in
 United States v. Stephens, 15-cr-95 (AJN) (S.D.N.Y. Mar. 18, 2020), Judge Alison
 J. Nathan granted the defendant's emergency motion for reconsideration of denial
 of bail and ordered the defendant released with conditions. See id., Doc. 27. Judge
 Nathan noted that, since the initial bail hearing, "the unprecedented and
 extraordinarily dangerous nature of the COVID-19 pandemic has become
 apparent" and that while "there is not yet a known outbreak among the jail and
 prison populations, inmates may be at a heightened risk of contracting COVID-19


 7       See also Gregg S. Gonsalves, et at., Achieving A Fair And Effective COVID-19 Response: An Open Letter to Vice-President Mike
Pence, and Other Federal, State, and Local Leaders from Public Health and Legal Experts in the United States (Mar. 2, 2020), available at
https:/Ibit.ly/2W9V6oS (open letter signed by 815 experts in public health, law, and human rights); see also Danielle Ivory, `We Are Not a
Hospital': A Prison Braces for the Coronavirus, N.Y. Times (Mar. 17, 2020), available at
https://www.nytimes.com/2020/03/17/us/coronavirusprisons jails.html; Martin Kaste, Prisons and Jails Worry About Becoming Coronavirus
`Incubators', NPR (Mar. 13, 2020), available at https://Nvww.npr.org/2020/03/13/815002735/prisons-and-jails-worry-about-
becomingcoronavirusincubators; Keri Blakinger & Beth Schwarzapfel, How Can Prisons Contain Coronavirus When Purell is a Contraband?,
ABA JOURNAL (Mar. 13, 2020), available at littps://www,abajoumal.com/news/article/ when Purell-is contraband-how-can-prisons-contain-
coronavirus; Jennifer Hansler & Kylie Atwood, Pompeo Calls for Humanitarian Release of Wrongfully Detained Americans in Iran Amid
Coronavirus Outbreak, CNN (Mar. 10, 2020), available at https://cnn.it/2W4OpV7.



                                                                    12


Case 3:15-cr-00037 Document 1253 Filed 05/18/20 Page 12 of 15 PageID #: 5510
 should an outbreak develop." Id. at 2 (citing Joseph A. Bick, Infection Control in
 Jails and Prisons, 45 Clinical Infectious Diseases 1047, 1047 (Oct. 2007)). See
 also United States v. Barkman, No. 19-cr-0052, 2020 U.S. Dist. LEXIS 45628 (D.
 Nev. Mar. 17, 2020) (determining that newly suggested guidelines for federal
 correctional facilities in Nevada "do not go far enough given the catastrophic
 consequences").
    Petitioner is particularly at risk for infection and serious illness. According to
 the Center for Disease Control ("CDC"), people who suffer from, inter alia, high
 blood pressure, diabetic and male African-American "are at a higher risk of getting
 very sick from this illness." See CDC: COVID-19: What if You are High Risk,
 available at https://www.cdc.gov/coronavirus/2019-ncov/specific groups/high-risk-
 complications.html. As with most correctional facilities, Petitioner is housed
 in open quarters and shares all showers, toilets and sinks. He does not have access
 to sanitizer, gloves or masks. Petitioner is without the basic tools the rest of
 society uses to protect themselves from this novel virus. The influx of COVID-19
 on prisoners, such as Petitioner, is by itself an appropriate extraordinary and
 compelling reason for modest reduction in his sentence and early release.


                                   CONCLUSION
    Petitioner has served over two years. He is a very different man than he was
 then. This Court has the clear authority to order Petitioner released. In light of the
 changed circumstances regarding Department of Justice charging policy as well as
 the current serious and ongoing COVID-19 pandemic, the Court should exercise its
 discretion and order him released immediately.




                                           13



Case 3:15-cr-00037 Document 1253 Filed 05/18/20 Page 13 of 15 PageID #: 5511
 WHEREFORE, for all the foregoing reasons, and any which become apparent to
 this Honorable Court during a hearing on this Motion for Sentence Reduction,
 Petitioner requests immediate release and the granting of his Motion.




 April 16, 2020                                         ectfl ,


                                                               p 1 Legal   Services


                                         14


Case 3:15-cr-00037 Document 1253 Filed 05/18/20 Page 14 of 15 PageID #: 5512
                                                                                      gill IIIIIIIIIIIII
          —. ~.•, _ .r••a LA:                                       1        7019 2970 0001 08512




                        ..                          ' ~~+.rril
                                                                    i
                                                                    t £ ~'~1 I         ~s~':s-'•Z.'~ `r;:. . r ~ d %•-]
                                                             Al


                                                                                       .e'c '
                   '             ,;•'~ ...''1'Fy. ~1^,I. -yf•;Y'.           ~~i:"Y:',`5 ~~ ~(/71.;i~YF}r~ :l'~ _a~'-'~..~~!

                                     `: '>#`-:            ,j~i .il: ..      ,~F2 'l_fr.. fk~•' I             rlts n+`cig
                             '                                                          S;a'~'~.~.r                    i`!
                                                                    .r• ,sa: i:F'•        ~. vh^~a., 1. .YNc• R.       T.}.yam
                                   ~   • y'.41,IF i,N1yr1fn`'.n~i :,. _.. ',t i:~•.i:•:
                                    .'r4.~




                                                                                      ..,
                                                                                            ~f~         rE'~
                                                                                                           • sy^S~

                                                                                                         T•N 1

                                        _                           - '                         I
                                                                     45 s

                                                                    i                       -


                                                                                                         r t 7




                                                                                                                         c.~5




Case 3:15-cr-00037 Document 1253 Filed 05/18/20 Page 15 of 15 PageID #: 5513
